DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2018/0269676) in view of Simon (US 2010/0033883).

With regard to claim 1, Lo teaches an electronic device comprising; an interface (20) and to comprise at least one configuration channel (CC) pin (CC1 or CC2); a circuit (11) to comprise a current generator (IDC1 or IDC 2 of Figs. 1 and 3B) and a comparator (122 of Fig. 2), and to be electrically connected to the interface (Figs. 3A and 3B teaches that the comparator is coupled to D+ or D- and it is further taught in paragraphs 0027-0029 that the comparator may be coupled to any pin in the interface); a protection circuit (12) operatively connected to the interface (20) and the circuit (11); wherein the protection circuit: detects moisture corresponding (paragraph 0026 teaches that a protection scheme is initialed when moisture is detected and paragraph 0027-0029 teaches that any pin of the USB-C connector can be monitored including the CC pins, paragraph 0030 teaches that the current source is coupled to the interface during the time that the moisture is detected).
Lo does not specifically teach a housing with the interface connected or exposed through the housing but teaches that the invention is for a USB Type C connector that can take photos and would almost certainly comprise a housing which the circuit is disposed in and through which the USB-C connector is attached to.  Lo further does not teach a processor configured to be disposed in the housing and to be operatively connected to the interface and the circuit; and a memory configured to be operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to switch the at least one CC pin not to be connected with the current generator by controlling at least one switch disposed between the current generator and the at least one CC pin upon detecting the moisture.
Simon, in Figures 1, 2 & 4, teaches a circuit in a mobile device to protect against a short circuit caused by moisture intrusion (Abstract as well as paragraph 0003).   The device comprises a housing (11) with a processor (161 of Fig. 2) connected to interface circuitry disposed in the housing with a memory (162), wherein the memory stores instructions that, when executed, cause the processor to operate.  It is further taught that processor switches a circuit component (16/18) to not to be connected with a current source (17) by controlling at least one switch (19) disposed between the current source and the at least one circuit component upon detecting the moisture (paragraphs 0024 &0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lo with Simon, by sending the protection signal of Lo to a 

With regard to claims 2-6, Lo in view of Simon discloses the device of claim 1, and further discloses that the instructions cause the processor to: measure a voltage value or a resistance value corresponding to the at least one CC pin based on the comparator; and detect the moisture based on the measured voltage value or resistance value (Lo, paragraph 0028 & 0031) (re claim 2), wherein the instructions cause the processor to: measure an electrical signal corresponding to the at least one CC pin based on the comparator; identify whether the measured electrical signal exceeds a threshold value; and change the at least one CC pin to an open state by controlling the at least one switch disposed between the current generator and the at least one CC pin when the measured electrical signal exceeds the threshold value (Lo, paragraph 0028 & 0031 teaches that the comparator detects voltage above a threshold and Simon teaches that the processor uses this detection signal to open a switch) (re claim 3), wherein the instructions cause the processor to maintain the at least one CC pin in a high-impedance state by controlling the at least one switch so that the at least one CC pin is not connected to the current generator (this would necessity be the case as the node would be floating if the switch SP is open) (re claim 4), wherein the instructions cause the processor to: measure an electrical signal corresponding to the at least one CC pin based on the comparator; identify whether an external electronic device is inserted through the interface based on the measured electrical signal; and provide a notification of insertion of the external electronic device (Lo, paragraph 0029 Attaching event) (re claim 5), wherein the instructions cause the (paragraph 0034 of Lo) (re claim 6).

With regard to claim 9, Lo teaches an operating method of an electronic device comprising: detecting moisture corresponding to at least one CC pin (CC1 or CC2 of Fig. 2) included in an interface (20) based on a comparator (122) included in a circuit (10) electrically connected to the interface in a state in which the at least one CC pin is connected to a current generator (IS, IDC1 or IDC2 and Figs. 3A and 3B teaches that the comparator is coupled to D+ or D- and it is further taught in paragraphs 0027-0029 that the comparator may be coupled to any pin in the interface); controlling at least one switch (SP) disposed between the current generator and the at least one CC pin.
Lo does not teach controlling at the least one switch disposed between the current generator and the at least one CC pin upon detecting the moisture; and switching the at least one CC pin not to be connected with the current generator.  
Simon, in Figures 1, 2 & 4, teaches a circuit in a mobile device to protect against a short circuit caused by moisture intrusion (Abstract as well as paragraph 0003).  It is further taught that a control circuit (151) controls least one switch (10) disposed between a current source and a circuit component (16/18) upon detecting the moisture; and switching the circuit component not to be connected with the current source (paragraphs 0024 &0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lo with Simon, by sending the protection signal of Lo to a processor to cause the current source of Lo to open the switch SP to disconnect the current source from the rest of the circuit when moisture is detected as taught by Simon, for the purpose of preventing a short circuit condition as Lo teaches that a protection signal is 

With regard to claims 10-12, Lo in view of Simon discloses the method of claim 9, and further discloses that the  detecting of the moisture comprises: measuring a voltage value or a resistance value corresponding to the at least one CC pin based on the comparator; and detecting the moisture based on the measured voltage value or resistance value (Lo, paragraph 0028 & 0031) (re claim 10), wherein the switching of the at least one CC pin not to be connected with the current generator comprises: measuring an electrical signal corresponding to the at least one CC pin based on the comparator; identifying whether the measured electrical signal exceeds a threshold value; and changing the at least one CC pin to an open state by controlling the at least one switch disposed between the current generator and the at least one CC pin when the measured electrical signal exceeds the threshold value (Lo, paragraph 0028 & 0031 teaches that the comparator detects voltage above a threshold and Simon teaches that the processor uses this detection signal to open a switch) (re claim 11), wherein the switching of the at least one CC pin not to be connected with the current generator comprises maintaining the at least one CC pin in a high-impedance state by controlling the at least one switch so that the at least one CC pin is not connected to the current generator (this would necessity be the case as the node would be floating if the switch SP is open) (re claim 12).

Allowable Subject Matter
Claims 7, 8 and 13-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an electronic device comprising all the features as recited in the claims and in combination with identifying whether moisture is evaporated based on an SBI pin included in the interface based on the comparator; control the at least one switch to connect the at least one CC pin with the current generator in response to evaporation of the moisture; and re-identify whether moisture is evaporated based on the SBI pin after a lapse of a certain time.

Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an operating method comprising all the features as recited in the claims and in combination with identifying whether moisture is evaporated based on an SBI pin included in the interface based on the comparator; controlling the at least one switch to connect the at least one CC pin with the current generator in response to evaporation of the moisture; and re-identifying whether moisture is evaporated based on the SBI pin after a lapse of a certain time.



Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because it depends on claim 14 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Scott Bauer/Primary Examiner, Art Unit 2839